           Case 18-20540            Doc 36       Filed 05/15/19 Entered 05/15/19 11:59:21         Desc Main
                                                   Document     Page 1 of 8




                                               UNITED STATES BANKRUPTCY COURT
                                                NORTHERN DISTRICT OF ILLINOIS
                                                       EASTERN DIVISION

  In re:                                                     §
  Wirtz, Christa                                             §      Case No. 18-20540
                                                             §
                                           Debtor(s)         §
                                                             §


                                  CHAPTER 7 TRUSTEE’S FINAL ACCOUNT AND DISTRIBUTION
                                   REPORT CERTIFICATION THAT THE ESTATE HAS BEEN FULLY
                                  ADMINISTERED AND APPLICATION TO BE DISCHARGED (TDR)

      Elizabeth C Berg, Chapter 7 Trustee, submits this Final Account, Certification that the Estate has been Fully
  Administered and Application to be Discharged.

       1) All funds on hand have been distributed in accordance with the Trustee’s Final Report and, if applicable, any
  order of the Court modifying the Final Report. The case is fully administered and all assets and funds which have
  come under the trustee’s control in this case have been properly accounted for as provided by law. The trustee
  hereby requests to be discharged from further duties as a trustee.
      2) A summary of assets abandoned, assets exempt, total distributions to claimants, claims discharged without
  payment, and expenses of administration is provided below:

     Assets Abandoned: $0.00                                        Assets Exempt: $5,675.00
     (Without deducting any secured claims)
     Total Distributions to Claimants: $11,820.50                   Claims Discharged
                                                                    Without Payment: $34,977.31
     Total Expenses of Administration: $3,179.50

        3) Total gross receipts of $15,000.00 (see Exhibit 1), minus funds paid to the debtor and third parties of $0.00
  (see Exhibit 2), yielded net receipts of $15,000.00 from the liquidation of the property of the estate, which was
  distributed as follows:




UST Form 101-7-TDR (10/1/2010) (Page: 1)
            Case 18-20540           Doc 36   Filed 05/15/19 Entered 05/15/19 11:59:21             Desc Main
                                               Document     Page 2 of 8


                                               CLAIMS                CLAIMS           CLAIMS              CLAIMS
                                             SCHEDULED              ASSERTED         ALLOWED               PAID
   SECURED CLAIMS
                                                       $0.00                $0.00           $0.00                $0.00
   (from Exhibit 3 )

   PRIORITY CLAIMS:
     CHAPTER 7 ADMIN. FEES                               NA            $3,179.50        $3,179.50             $3,179.50
     AND CHARGES (from Exhibit 4 )
      PRIOR CHAPTER ADMIN. FEES
      AND CHARGES                                        NA                 $0.00           $0.00                $0.00
      (from Exhibit 5 )

      PRIORITY UNSECURED CLAIMS
                                                       $0.00                $0.00           $0.00                $0.00
      (from Exhibit 6 )

   GENERAL UNSECURED CLAIMS
                                               $29,615.96             $17,181.85       $17,181.85          $11,820.50
   (from Exhibit 7 )


    TOTAL DISBURSEMENTS                        $29,615.96             $20,361.35       $20,361.35          $15,000.00



        4) This case was originally filed under chapter 7 on 07/23/2018. The case was pending for 9 months.

       5) All estate bank statements, deposit slips, and canceled checks have been submitted to the United States
  Trustee.
       6) An individual estate property record and report showing the final accounting of the assets of the estate is
  attached as Exhibit 8. The cash receipts and disbursements records for each estate bank account, showing the final
  accounting of the receipts and disbursements of estate funds is attached as Exhibit 9.

        Pursuant to Fed R Bank P 5009, I hereby certify, under penalty of perjury, that the foregoing report is true and
  correct.

  Dated :     04/18/2019                        By :      /s/ Elizabeth C Berg

                                                          Trustee

  STATEMENT: This Uniform Form is associated with an open bankruptcy case, therefore, Paperwork Reduction Act
  exemption 5 C.F.R. § 1320.4 (a)(2) applies.




UST Form 101-7-TDR (10/1/2010) (Page: 2)
                Case 18-20540                Doc 36          Filed 05/15/19 Entered 05/15/19 11:59:21                            Desc Main
                                                               Document     Page 3 of 8

                                                                             EXHIBITS TO
                                                                           FINAL ACCOUNT
          EXHIBIT 1 – GROSS RECEIPTS

                                                                                                          UNIFORM                   AMOUNT
                                         DESCRIPTION
                                                                                                        TRAN. CODE 1                RECEIVED

  1830 W. Highland Ave Elgin IL 60123-0000                                                                1110-000                           $15,000.00

      TOTAL GROSS RECEIPTS                                                                                                                   $15,000.00
  1
      The Uniform Transaction Code is an accounting code assigned by the trustee for statistical reporting purposes.


          EXHIBIT 2 – FUNDS PAID TO DEBTOR & THIRD PARTIES

                                                                                                    UNIFORM                       AMOUNT
                    PAYEE                                  DESCRIPTION
                                                                                                   TRAN. CODE                      PAID

                      NA                                          NA                                     NA                             NA
      TOTAL FUNDS PAID TO DEBTOR &
                                                                                                                                    $0.00
      THIRD PARTIES

          EXHIBIT 3 – SECURED CLAIMS

                                                             UNIFORM               CLAIMS
      CLAIM                                                                                              CLAIMS         CLAIMS                CLAIMS
                              CLAIMANT                        TRAN.              SCHEDULED
       NO.                                                                                              ASSERTED       ALLOWED                 PAID
                                                              CODE             (from Form 6D)
                                  NA                              NA                  NA                      NA           NA                   NA

                 TOTAL SECURED                                                      $0.00                 $0.00          $0.00                 $0.00

          EXHIBIT 4 – CHAPTER 7 ADMINISTRATIVE FEES AND CHARGES

                                                          UNIFORM
                                                                                CLAIMS                CLAIMS            CLAIMS                CLAIMS
                         PAYEE                             TRAN.
                                                                              SCHEDULED              ASSERTED          ALLOWED                 PAID
                                                           CODE
      Baldi Berg, Ltd.                                    3120-000                 NA                         $13.00        $13.00                 $13.00

      Elizabeth C. Berg, Trustee                          2200-000                 NA                          $3.00            $3.00                  $3.00

      Elizabeth C. Berg, Trustee                          2100-000                 NA                   $2,250.00        $2,250.00              $2,250.00

      Baldi Berg, Ltd.                                    3110-000                 NA                      $913.50         $913.50                $913.50
      TOTAL CHAPTER 7 ADMIN. FEES
      AND CHARGES                                                                   NA                  $3,179.50        $3,179.50              $3,179.50




UST Form 101-7-TDR (10/1/2010) (Page: 3)
           Case 18-20540            Doc 36    Filed 05/15/19 Entered 05/15/19 11:59:21                   Desc Main
                                                Document     Page 4 of 8

       EXHIBIT 5 – PRIOR CHAPTER ADMINISTRATIVE FEES AND CHARGES

                                                  UNIFORM
                                                                 CLAIMS           CLAIMS         CLAIMS        CLAIMS
                    PAYEE                          TRAN.
                                                               SCHEDULED         ASSERTED       ALLOWED         PAID
                                                   CODE
                      NA                            NA           NA                NA             NA             NA
   TOTAL PRIOR CHAPTER ADMIN FEES
   AND CHARGES                                                   NA               $0.00          $0.00          $0.00

       EXHIBIT 6 – PRIORITY UNSECURED CLAIMS

                                                                   CLAIMS       CLAIMS
                                                    UNIFORM
    CLAIM                                                        SCHEDULED     ASSERTED          CLAIMS        CLAIMS
                           CLAIMANT                  TRAN.
     NO.                                                         (from Form (from Proofs of     ALLOWED         PAID
                                                     CODE
                                                                     6E)         Claim)
                              NA                         NA            NA            NA            NA            NA

   TOTAL PRIORITY UNSECURED CLAIMS                                    $0.00         $0.00         $0.00         $0.00

       EXHIBIT 7 – GENERAL UNSECURED CLAIMS

                                                                   CLAIMS      CLAIMS
                                                    UNIFORM
     CLAIM                                                       SCHEDULED    ASSERTED           CLAIMS         CLAIMS
                            CLAIMANT                 TRAN.
      NO.                                                       (FROM Form (FROM Proofs of      ALLOWED          PAID
                                                     CODE
                                                                     6F)        Claim)
   00002        Bank of America, N.A.               7100-000             $0.00      $8,127.93     $8,127.93      $5,591.71

   00001        Discover Bank Discover Products     7100-000             $0.00      $9,053.92     $9,053.92      $6,228.79

                American Express                                        $45.00       NA             NA                $0.00

                Bank of America                                    $2,978.00         NA             NA                $0.00

                Barclays Bank Delaware                            $10,063.00         NA             NA                $0.00

                Comenity Capital Bank/HSN                                $6.00       NA             NA                $0.00

                Fifth Third Bank                                   $5,857.00         NA             NA                $0.00

                McGill Management                                  $1,446.96         NA             NA                $0.00

                Pnc Bank                                           $5,158.00         NA             NA                $0.00

                PNC Bank                                           $4,059.00         NA             NA                $0.00

                Target                                                   $3.00       NA             NA                $0.00

   TOTAL GENERAL UNSECURED CLAIMS                                 $29,615.96       $17,181.85    $17,181.85     $11,820.50




UST Form 101-7-TDR (10/1/2010) (Page: 4)
                                                Case 18-20540                 Doc 36          Filed 05/15/19 Entered 05/15/19 11:59:21                               Desc Main
                                                                                                Document     Page 5 of 8
                                                                                                                                                                                                                         Page 1
                                                                                                           FORM 1
                                                                                       INDIVIDUAL ESTATE PROPERTY RECORD AND REPORT
                                                                                                         ASSET CASES
                  Case No: 18-20540                                                Judge: Janet S. Baer                                                           Trustee Name:     Elizabeth C Berg
               Case Name: Wirtz, Christa                                                                                                         Date Filed (f) or Converted (c):   07/23/2018 (f)
                                                                                                                                                          341(a) Meeting Date:      08/20/2018
       For Period Ending: 04/18/2019                                                                                                                            Claims Bar Date:    12/26/2018

                                           1                                                         2                           3                      4                            5                            6
                                                                                                                           Est Net Value
                                                                                                                       (Value Determined by                                                            Asset Fully Administered
                                                                                                                                                 Property Formally
                                  Asset Description                                       Petition/Unscheduled          Trustee, Less Liens,                             Sale/Funds Received by          (FA) / Gross Value of
                                                                                                                                                    Abandoned
                      (Scheduled and Unscheduled (u) Property)                                    Values                    Exemptions,                                        the Estate                  Remaining Assets
                                                                                                                                                    OA=554(a)
                                                                                                                         and Other Costs)
1.      1830 W. Highland Ave Elgin IL 60123-0000                                                         36,000.00                   30,000.00                                           15,000.00               FA
        This property is the Debtor's residence. Trustee negotiated with
        Debtor for a sale of Estate's interest in the property back to the
        Debtor for $15,000.00 and Debtor expressly waived any claim for a
        homestead or personal property exemption from the sale proceeds.
2.      2009 Hyundai Sonata GLS Estimated Mileage: 64,000                                                 3,975.00                        0.00                                                0.00               FA
3.      Household furnishings                                                                             1,000.00                        0.00                                                0.00               FA
4.      Electronics                                                                                         50.00                         0.00                                                0.00               FA
5.      Clothes                                                                                            250.00                         0.00                                                0.00               FA
6.      Cash                                                                                                  0.00                        0.00                                                0.00               FA
7.      Checking Chase Bank                                                                                400.00                         0.00                                                0.00               FA

                                                                                                                                                                                               Gross Value of Remaining Assets

     TOTALS (Excluding Unknown Values)                                                                41,675.00                   30,000.00                                              15,000.00                         0.00




     Major activities affecting case closing which are not reflected above, and matters pending, date of hearing or sale, and other action:
     February 15, 2019: Court approved Trustee's motion to sell the residence back to Debtor pursuant to court order November 11, 2018 [Dkt. 28]. Trustee's Report of Sale was filed November 26, 2018 [Dkt. 29]. With the
     assistance of her accountants, Trustee determined no estate tax return was required to be filed. Trustee reviewed and analyzed claims filed. Trustee prepared her TFR.

     October 12, 2018: Trustee negotiated with Debtor for a sale of the non-exempt equity in the Debtor's condominium. The Trustee's motion to approve the proposed sale is set for hearing on November 9, 2018. The Trustee
     received the proposed sale proceeds of $15,000.00 in early October and deposited same in Estate account, pending court approval of proposed settlement. The claims bar date has been fixed at December 26, 2018 for
     general unsecured creditors and January 22, 2019 for governmental units. Upon expiration of the claims bar date, the Trustee will review claims, resolve any issues, attend to Estate tax matters and prepare her TFR.




     UST Form 101-7-TDR (10/1/2010) (Page 5)                                                                                                                                                               Exhibit 8
                                       Case 18-20540       Doc 36      Filed 05/15/19 Entered 05/15/19 11:59:21                         Desc Main
                                                                         Document     Page 6 of 8
                                                                                                                                                                                            Page 2
                                                                                    FORM 1
                                                                INDIVIDUAL ESTATE PROPERTY RECORD AND REPORT
                                                                                  ASSET CASES
           Case No: 18-20540                                 Judge: Janet S. Baer                                                    Trustee Name:     Elizabeth C Berg
        Case Name: Wirtz, Christa                                                                                   Date Filed (f) or Converted (c):   07/23/2018 (f)
                                                                                                                             341(a) Meeting Date:      08/20/2018
  For Period Ending: 04/18/2019                                                                                                    Claims Bar Date:    12/26/2018

                                  1                                          2                      3                      4                            5                            6
                                                                                               Est Net Value
                                                                                           (Value Determined by                                                           Asset Fully Administered
                                                                                                                    Property Formally
                           Asset Description                        Petition/Unscheduled    Trustee, Less Liens,                            Sale/Funds Received by          (FA) / Gross Value of
                                                                                                                       Abandoned
               (Scheduled and Unscheduled (u) Property)                     Values              Exemptions,                                       the Estate                  Remaining Assets
                                                                                                                       OA=554(a)
                                                                                             and Other Costs)


Initial Projected Date of Final Report(TFR) : 05/31/2019      Current Projected Date of Final Report(TFR) : 02/19/2019


Trustee’s Signature       /s/Elizabeth C Berg                                Date: 04/18/2019
                          Elizabeth C Berg
                          P. O. Box 2399
                          Glen Ellyn, IL 60138-2399
                          Phone : (312) 726-8150




UST Form 101-7-TDR (10/1/2010) (Page 6)                                                                                                                                       Exhibit 8
                                          Case 18-20540         Doc 36         Filed 05/15/19  FORMEntered
                                                                                                     2       05/15/19                11:59:21         Desc Main                                              Page 1
                                                                                  Document
                                                                         ESTATE CASH               Page 7 of 8RECORD
                                                                                     RECEIPTS AND DISBURSEMENTS

                 Case No: 18-20540                                                                                                                    Trustee Name: Elizabeth C Berg
              Case Name: Wirtz, Christa                                                                                                                 Bank Name: Texas Capital Bank
                                                                                                                                               Account Number/CD#: ******5443 Checking Account
       Taxpayer ID No: **-***7013                                                                                                      Blanket bond (per case limit): 5,000,000.00
     For Period Ending: 4/18/2019                                                                                                      Separate bond (if applicable): 0.00

    1                    2                             3                                                  4                                              5                      6                      7
                                                                                                                                    Uniform
Transaction          Check or                                                                                                        Trans.                                                        Account/ CD
   Date              [Refer#]               Paid To / Received From                      Description of Transaction                  Code           Deposits($)         Disbursements($)            Balance($)
10/04/2018              [1]        Wirtz, Christa                             Debtor's purchase of EQ in Debtor's residence         1110-000             15,000.00                                      15,000.00
                                   1830 W. Highland                           (approved per court order dated 11/11/18 [Dkt. 28])
                                   Unit D-403
                                   Elgin, IL 60123

04/03/2019             51001       Elizabeth C. Berg, Trustee                 Trustee's Final Compensation                          2100-000                                         2,250.00           12,750.00
                                   PO Box 2399
                                   Glen Ellyn, IL 60138-2399

04/03/2019             51002       Elizabeth C. Berg, Trustee                 Trustee expenses                                      2200-000                                            3.00            12,747.00
                                   PO Box 2399
                                   Glen Ellyn, IL 60138-2399

04/03/2019             51003       Baldi Berg, Ltd.                           Trustee's attorneys' fees                             3110-000                                          913.50            11,833.50
                                   PO Box 2399
                                   Glen Ellyn, IL 60138-2399

04/03/2019             51004       Baldi Berg, Ltd.                           Trustee's attorneys' expenses                         3120-000                                           13.00            11,820.50
                                   PO Box 2399
                                   Glen Ellyn, IL 60138-2399

04/03/2019             51005       Discover Bank Discover Products Inc        Disb of 68.80% to Claim #00001                        7100-000                                         6,228.79               5,591.71
                                   PO Box 3025
                                   New Albany, OH 43054

04/03/2019             51006       Bank of America, N.A.                      Disb of 68.80% to Claim #00002                        7100-000                                         5,591.71                  0.00
                                   PO Box 982284                              Mail payment to:
                                   El Paso, TX 79998                          Bank of America, NA
                                                                              P.O. Box 15102
                                                                              Wilmington ,DE 19886-5102


                                                                                                                              Page Subtotals             15,000.00              15,000.00



UST Form 101-7-TDR (10/1/2010) (Page 7)                                                                                                                                                         Exhibit 9
                                          Case 18-20540         Doc 36       Filed 05/15/19  FORMEntered
                                                                                                   2       05/15/19       11:59:21          Desc Main                                         Page 2
                                                                                Document
                                                                       ESTATE CASH               Page 8 of 8RECORD
                                                                                   RECEIPTS AND DISBURSEMENTS

                 Case No: 18-20540                                                                                                          Trustee Name: Elizabeth C Berg
              Case Name: Wirtz, Christa                                                                                                       Bank Name: Texas Capital Bank
                                                                                                                                     Account Number/CD#: ******5443 Checking Account
       Taxpayer ID No: **-***7013                                                                                           Blanket bond (per case limit): 5,000,000.00
     For Period Ending: 4/18/2019                                                                                           Separate bond (if applicable): 0.00

    1                    2                            3                                        4                                               5                      6                  7
                                                                                                                         Uniform
Transaction          Check or                                                                                             Trans.                                                     Account/ CD
   Date              [Refer#]               Paid To / Received From                Description of Transaction             Code            Deposits($)        Disbursements($)         Balance($)

                                                                                                                    Page Subtotals


                                                                                             COLUMN TOTALS                                     15,000.00              15,000.00
                                                                                                      Less:Bank Transfer/CD's                        0.00                  0.00
                                                                                             SUBTOTALS                                         15,000.00              15,000.00

                                                                                                    Less: Payments to Debtors                                              0.00
                                                                                             Net                                               15,000.00              15,000.00


                                                                                      TOTAL-ALL ACCOUNTS                                       NET                     NET             ACCOUNT
                    All Accounts Gross Receipts:           15,000.00                                                                         DEPOSITS             DISBURSEMENTS        BALANCE

              All Accounts Gross Disbursements:            15,000.00
                                                                                      ******5443 Checking Account                              15,000.00              15,000.00
                                All Accounts Net:               0.00
                                                                                      Net Totals                                               15,000.00              15,000.00               0.00




UST Form 101-7-TDR (10/1/2010) (Page 8)                                                                                                                                           Exhibit 9
